IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: C.L.A.               : No. 366 MAL 2015
                                         :
                                         :
PETITION OF: C.L.A.                      : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of October, 2015, the Petition for Allowance of Appeal

is DENIED.